Citation Nr: 0401904	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
right trench foot with degenerative changes, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for residuals of 
left trench foot with degenerative changes, currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1943 
to June 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In June 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Residuals of right trench foot with degenerative changes 
and of left trench foot with degenerative changes do not 
include or approximate loss of toes or other parts together 
with severe symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of right trench foot with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7122 (prior to and from January 12, 
1998).  

2.  The criteria for a disability rating in excess of 30 
percent for residuals of left trench foot with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7122 (prior to and from January 12, 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. § 
3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that this law was enacted during the 
pendency of this appeal, and is applicable in this appeal.  

The Board concludes that discussions in the statement of the 
case and other development correspondence have informed the 
appellant of the information and evidence needed to 
substantiate the claims; thus, the VA's notification 
requirements have been satisfied.  In this regard, in October 
2001, and in June 2003, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  ).  In those correspondences, 
the veteran was informed that he should send any additional 
information within 30 days; however, he was also informed 
that he could take longer than 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained evidence that 
might aid the claim.  In addition, the veteran has been 
examined by VA to evaluate his service-connected 
disabilities.  

Satisfactory efforts have been made to ensure that ample and 
all relevant evidence has been associated with the claims 
file.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim. In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim.

The issues on appeal pertain to an increased evaluations and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history. 38 C.F.R. § 4.1.  The higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation. 38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes. Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue.  

Briefly, the veteran was granted service connection for 
trench feet in July 1945, and a 10 percent rating was 
assigned.  This was based on his service medical records 
which showed treatment for moderate bilateral trench foot in 
June 1945.  This rating was confirmed and continued by the RO 
in February 1947, and in March 1950, the rating was reduced 
to noncompensable after a VA examination of February 1950 
showed no residuals of a past injury or exposure to cold.  
That evaluation remained in effect until October 1996, when 
the RO assigned a 10 percent evaluation for bilateral trench 
feet.  The veteran disagreed and this appeal ensued.   

VA outpatient treatment record show that in April 1996, the 
veteran complained of burning in his feet.  No diagnosis 
regarding the feet was made by the examiner.  The veteran was 
examined by VA in August 1996.  The veteran's history was 
noted and the examiner stated that the veteran currently 
complained of foot tenderness, and sensitivity to 
temperature.  Examination showed the veteran had no hair on 
his feet from approximately the mid calf down.  The feet were 
cool to the touch, blanch and had 2+ distal pulses.  The 
examiner found that the veteran had severe frostbite and 
subsequently cold injury to the feet and now had residual 
connected to that injury of paresthesias in the feet, 
tenderness and cold intolerance.  The examiner noted in an 
addendum that same month that the veteran's history of 
paresthesias in his feet following his cold injury predated 
his diabetic condition and that therefore the majority of the 
veteran's condition in regards to the paresthesias and 
tenderness as well as cold intolerance are mostly related to 
his frostbite.  

On VA examination in March 1998, the veteran reported having 
chronic pain, with coldness and numbness of the feet.  He 
also noted having burning and tingling.  Examination showed 
that the veteran's feet were swollen, the left greater than 
the right.  No rashes or lesions were noted, and there was 
minimal callous formation.  There was decreased sensitivity 
to light touch and peripheral pulses were noted to be 
decreased at one plus, dorsalis pedis and posterior tibialis.  
X-rays were noted to show degenerative joint disease.  The 
finding was, history of frostbite with residual foot pain and 
Raynaud's phenomenon present, and degenerative joint disease 
present.  

In a rating action dated in May 1998, the RO recharacterized 
the veteran's bilateral foot disability.  He was assigned a 
30 percent evaluation for bilateral trench foot and was 
assigned 20 percent evaluations for residuals of right trench 
foot with degenerative changes and residuals of left trench 
foot with degenerative changes, respectively.  A bilateral 
factor of 3.6% was added for diagnostic codes 7122.  

The veteran was examined by VA in August 1999.  He complained 
of his feet becoming cold, and tending to burn when he lies 
down at night, sometimes disrupting his sleep.  Examination 
showed color to be pale, with the skin warm and dry to the 
touch.  Bruising of the third nail bed on the right foot was 
noted.  Pedal pulses were 2+ and there was no edema.  He had 
decreased hair distribution to the feet bilaterally.  The 
veteran had decreased vibratory sensation, bilateral feet and 
decreased discrimination between sharp and dull stimuli, 
bilaterally.  The diagnosis was, bilateral cold exposure, 
with resultant frostbite, bilateral feet, resulting in 
symptoms of peripheral neuropathy.  The examiner stated that 
it was at least as likely as not that the peripheral 
neuropathy was a direct result of the veteran's frostbite to 
his bilateral feet, which has been exacerbated by his 
diabetes, but did exist prior to the development of his 
diabetes.  

In September 1999, the RO increased the veteran's ratings for 
his right and left foot trench foot to 30 percent disabling, 
respectively, effective from July 8, 1999.  

The veteran was examined by VA in March 2003.  The claims 
file was reviewed by the examiner.  The veteran's history was 
noted.  He complained of currently having cold feet year-
round, but worse in the winter.  The veteran noted burning of 
the feet at night, and some mild edema of the feet and legs 
on a chronic basis.  It was reported by the veteran's wife 
that he had both red and white discoloration of the feet and 
toes at times, but no purplish discoloration noted in recent 
years.  It was noted that his symptoms did not demonstrate 
flare-ups.  Examination showed trace edema of both feet.  
Motion of the ankle was dorsiflexion from 0 to 15 degrees 
bilaterally, with no pain, and plantar flexion from 0 to 30 
degrees, bilaterally, with no pain.  There was no tenderness 
about the ankle, and no ulcers or callouses about either 
foot.  Pedal pulses were diminished, but palpable in both 
feet.  There was no evidence of hammertoes, high arch, claw 
foot or other gross deformity.  The feet did not demonstrate 
any signs of infection, no increased redness or increased 
warmth.  The feet appeared to be symmetric.  The feet showed 
no tenderness to palpation.  There was some loss of hair 
distribution about the dorsum of the feet.  The skin was dry, 
with no evidence of hyperhidrosis.  There was loss of 
monofilament sensation on both feet, symmetrically, both on 
the dorsum and plantar aspects.  Pinprick was intact in the 
plantar aspects, but absent on the dorsum of both feet.  The 
veteran could flex and extend his toes on both feet with mild 
pain and discomfort reported.  It was noted that there was 
not any gross muscle atrophy, and X-rays were noted to show 
degenerative joint disease.  The diagnosis was, history of 
cold injury to both feet; evidence of peripheral neuropathy 
by history and exam; veteran and wife do not report triphasic 
color changes consistent with Raynaud's.  

The veteran was examined by VA in August 2003.  The examiner 
noted that he was requested to give further details 
concerning the diagnosis of peripheral neuropathy in the 
veteran.  It was noted that there was no evidence of footdrop 
or weakness of the gait.  The motor examination showed normal 
strength, tone, and volume in all musculature of both lower 
extremities.  The tendon reflexes were graded 1+ at the knees 
and were absent at both ankles.  Plantar responses were 
nonreactive.  The sensory examination disclosed a long 
stocking-type of hypalgesia and hypesthesia in both feet from 
a point midway between the knees and the ankles and below.  
The veteran was noted to have marked reduction of vibratory 
sense in both feet to the knees and had lost position sense 
in the great toes of both feet.  Cerebellar functions in the 
lower extremities were normal.  

The examiner opined that the findings were consistent with a 
peripheral neuropathy.  It was noted that as to the pathology 
of the peripheral neuropathy, it has been ascribed all along 
to frostbite, since the symptoms started following the 
frostbite and it was thought that this was consistent with 
that diagnosis.  The examiner noted that another element was 
the veteran's diabetes, but that he could not be sure whether 
the neuropathy was due to diabetes or due to cold injury.   
It was stated that the veteran's neuropathy was mild to 
moderate, and was principally sensory and with very little 
motor component.  

Under the evaluative criteria in effect prior to January 12, 
1998, residuals of unilateral or bilateral frozen feet with 
mild symptoms, chilblains, warranted a 10 percent evaluation.  
Residuals of frozen feet with persistent moderate swelling, 
tenderness, redness, etc. warranted a 20 percent evaluation 
(unilateral) and 30 percent (bilateral).  Residuals of frozen 
feet with loss of toes, or parts, and persistent severe 
symptoms warranted a 30 percent evaluation (unilateral) and 
50 percent (bilateral).  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).  

The old criteria also provided that, with extensive losses, 
higher ratings might be warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  There was no requirement of loss 
of toes or parts for the persistent moderate or mild under 
this diagnostic code.  See NOTE to Diagnostic Code 7122, 
effective prior to January 12, 1998.

Thereafter, as amended on January 12, 1998, Diagnostic Code 
7122 was classified as cold injury residuals and read as 
follows: Arthralgia or other pain, numbness, or cold 
sensitivity (10 percent); Arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).  Note (1) following 
the Code provided in pertinent part, that amputations of 
fingers and toes and complications such as squamous cell 
carcinoma or peripheral neuropathy should be separately 
evaluated under other diagnostic codes.  Notes following this 
regulation indicated that amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other Diagnostic Codes.  Each 
affected part (e.g., hand, foot, ear, nose) should be rated 
separately, and the rating should be combined in accordance 
with sections 4.25 and 4.26. 38 C.F.R. § 4.104; Diagnostic 
Code 7122, including Notes 1 and 2 (effective Jan. 12, 1998).  
This particular version of the Diagnostic Code was provided 
to the veteran in an April 1999 supplemental statement of the 
case.  

Further revisions to the rating schedule provisions governing 
evaluations for residuals of a cold injury became effective 
on August 13, 1998.  Although the rating criteria remained 
identical to the ones cited directly above, Note 1 was 
amended as follows: Note (1) Separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes.  Separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under diagnostic code 7122.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 1 (2002); 63 Fed. Reg. 
37,779 (1998).

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion. 63 Fed. Reg. 37779 (July 
14, 1998). Notwithstanding, a review of the changes effective 
August 13, 1998, reveals that the changes do not 
substantially affect the application of Diagnostic Code 7122 
in this case.

The August 1998 revisions to Diagnostic Code 7122 were 
provided to the veteran in an April 1999 supplemental 
statement of the case.  The Board additionally notes that the 
old version of the Diagnostic Code 7122 (in effect prior to 
January 1998) was provided to the veteran on in the November 
1997 statement of the case.  

Prior to the effective date of the new regulations, the 
veteran's claim for an increased rating may only be evaluated 
under the older criteria. 38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Prior to January 12, 1998, the veteran's service-connected 
bilateral trench feet was rated in accordance with the 
criteria in 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
His manifestations at that time warranted no more that the 30 
percent evaluation assigned.  There was no showing of loss of 
toes or parts or severe symptoms that would support a rating 
beyond the 30 percent then assigned.  The evidence, as set 
forth above, for the entire relevant rating period may be 
summarized as reflecting pain, tenderness, and locally 
impaired sensation which has been medically related to his 
in-service cold exposure.  Thus the appellant's 
symptomatology meets the criteria for the 30 percent rating 
under Diagnostic Code 7122 for cold injury residuals 
affecting the bilateral lower extremities, in accordance with 
the old criteria.  

Under the new rating criteria, a separate 30 percent 
evaluation is permitted for each extremity, but that level is 
the maximum allowed schedularly.  More severe sequelae, such 
as loss of parts, is not demonstrated and precludes 
assignment of any higher evaluation.  The Board observes that 
the veteran has been awarded separate 30 percent evaluations 
for each lower extremity effective from July 1999.  This is 
the highest rating available under the new regulations for 
cold injury residuals.  In addition there is no showing of 
amputations, or complications at the site of the cold injury.  

The medical evidence shows that the veteran meets the 
requisite combination of criteria for a 30 percent evaluation 
for each foot.  Specifically, there is evidence of pain, cold 
sensitivity, nail abnormalities and color changes of the 
feet.  He has impaired sensation as reflected in the finding 
of peripheral neuropathy associated with his disabilities.  
As each foot is already rated respectively at the maximum 
assignable rating of 30 percent, an evaluation in excess of 
that is not permissible for either foot disability under the 
diagnostic criteria of Diagnostic Code 7122.

Moreover, the medical evidence of record does not reflect 
that the veteran has (or has ever had) toe amputations, or 
complications such as squamous cell carcinoma at the site of 
a cold injury scar, which would warrant entitlement to 
separate ratings under other diagnostic codes as applied to 
the residuals of cold injuries of the feet. Further with 
respect to the feet, there is no medical evidence showing 
that he has Raynaud's phenomenon, and the VA examinations did 
not reveal evidence of muscle weakness or atrophy associated 
with his frozen feet residuals.  While peripheral neuropathy 
has been shown, this is reflected as a criterion of the 30 
percent rating under DC 7122.  

A review of the changes effective from August 13, 1998, 
reveals that the changes do not materially affect the 
application of Diagnostic Code 7122 in this case.  Evaluation 
of the veteran's disabilities under other Diagnostic Codes 
would not be more beneficial to the veteran in the absence of 
such symptomatology demonstrating pertinent pathology or 
symptomatology not already contemplated by evaluation under 
Diagnostic Code 7122.  

Except as provided above, because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, in determining that evaluations in excess of those 
detailed above percent are not warranted, the Board has 
considered 38 C.F.R. § 3.321(b)(1) (2002).  The veteran has 
not submitted evidence tending to show that his service- 
connected cold residuals require frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards. 
Therefore, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).



ORDER

Entitlement to an increased evaluation for residuals of right 
trench foot with degenerative changes, currently evaluated as 
30 percent disabling is denied.

Entitlement to an increased evaluation for residuals of left 
trench foot with degenerative changes, currently evaluated as 
30 percent disabling is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



